In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1311V
                                      Filed: May 15, 2018
                                        UNPUBLISHED


    JULIA WADE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ann Mayhew Golski, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 22, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained a shoulder injury related to vaccine
administration (“SIRVA”) caused by the influenza (“flu”) vaccine she received on
September 29, 2016. Petition at 1-2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On March 5, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her shoulder injury. On May 14, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $71,653.58.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $71,653.58 in the form of a check payable to
petitioner, Julia Wade. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3


IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS



    JULIA WADE,

                    Petitioner,

     v.
                                                          No. 17-1311V
                                                          Chief Special Master Dorsey
     SECRETARY OF HEALTH AND
     HUMAN SERVICES,                                      ECF

                    Respondent.



               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On February 28, 2018, respondent filed a Rule 4(c) Report conceding petitioner’s

entitlement to compensation for her SIRVA injury. On March 5, 2018, the Chief Special Master

issued a Ruling on Entitlement finding petitioner entitled to damages in this case. Respondent

now proffers that petitioner receive an award of a lump sum of $71,653.58 in the form of a check

payable to petitioner. This amount represents compensation for all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.1 This proffer does not address final

attorneys’ fees and litigation costs. Petitioner is additionally entitled to reasonable attorneys’ fees

and litigation costs, to be determined at a later date upon petitioner submitting substantiating

documentation.

          Petitioner agrees with the proffered award of $71,653.58 as representing all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.

                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General



1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                     C. SALVATORE D`ALESSIO
                     Acting Director
                     Torts Branch, Civil Division

                     CATHARINE E. REEVES
                     Deputy Director
                     Torts Branch, Civil Division

                     GABRIELLE M. FIELDING
                     Assistant Director
                     Torts Branch, Civil Division

                     s/Camille M. Collett
                     CAMILLE M. COLLETT
                     Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     (202) 616-4098

DATE: May 14, 2018